
	

113 HR 2096 IH: Paid Vacation Act
U.S. House of Representatives
2013-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2096
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2013
			Mr. Grayson
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Fair Labor Standards Act to require that
		  employers provide a minimum of 1 week of paid annual leave to
		  employees.
	
	
		1.Short titleThis Act may be cited as the
			 Paid Vacation
			 Act.
		2.Entitlement to
			 vacationSection 7 of the Fair
			 Labor Standards Act (29 U.S.C. 207) is amended by inserting after subsection
			 (b) the following:
			
				(c)(1)Beginning on the date of
				enactment of the Paid Vacation
				Act, an eligible employee of an employer that employs 100 or more
				employees at any time during a calendar year shall be entitled to a total of 1
				workweek of paid vacation during each 12-month period.
					(2)Beginning on the date that is 3 years
				after the date of enactment of the Paid
				Vacation Act, an eligible employee of an employer that employs 50
				or more employees at any time during a calendar year shall be entitled to a
				total of 1 workweek of paid vacation during each 12-month period, and an
				eligible employee of an employer that employs 100 or more employees shall be
				entitled to a total of 2 workweeks of paid vacation during each 12-month
				period, beginning on that eligible employee's first anniversary of
				employment.
					(3)An eligible employee shall provide
				the employer with not less than 30 days' notice, before the date the paid
				vacation under paragraph (1) or (2) is to begin, of the employee's intention to
				take paid vacation under such paragraph, and identify the date such paid
				vacation shall begin.
					(4)For purposes of this
				subsection—
						(A)the term eligible
				employee means an employee who has been employed for at least 12 months
				by the employer with respect to whom leave is requested under paragraph (1) or
				(2) and for at least 1,250 hours of service with such employer during such
				12-month period; and
						(B)the term 1 workweek of paid
				vacation means vacation time, in addition to and apart from sick leave
				and any leave otherwise required by law, to be taken in a continuous series or
				block of work days comprising 7 calendar days that cannot be rolled over, but
				must be used within the 12-month period.
						(5)The exemptions to this section
				provided in section 13 shall not apply to this
				subsection.
					.
		3.Public awareness
			 campaign by Department of LaborThe Secretary of Labor is authorized to
			 conduct a public awareness campaign, through the Internet and other media, to
			 inform the public of the entitlement to leave afforded by this Act. There is
			 authorized to be appropriated such sums as may be necessary for the public
			 awareness campaign.
		4.Study on
			 productivityThe Secretary of
			 Labor shall conduct a study on workplace productivity and the effect on
			 productivity of the leave requirement in this Act. The study shall also address
			 any benefits to public health and psychological well-being as a result of such
			 leave. Not later than 3 years after the date of enactment of this Act, the
			 Secretary shall transmit to Congress a report containing the findings of the
			 study, and shall publish such findings on the website of the Department of
			 Labor.
		
